DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 9/8/2021. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1 – 10), program (claim 11) and system (claims 12 – 20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of dataset metadata structures, which falls within the abstract idea of a mental process (data gathering). It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
A method for execution of distributed analytics, comprising: building a global linked structure that includes correspondences between, and links together, dataset metadata structures that characterize one or more datasets, analytics metadata structures that characterize one or more analytics, and location metadata structures that characterize a plurality of physical computing locations of a distributed computing network and include information defining resources of the plurality of physical computing locations, the global linked structure encoding compatibility between respective datasets, analytics, and locations, including a condition that matches types of data, analytics, and resource constraints of physical location; determining a set of analytics and a set of compatible datasets compatible with the set of analytics based on the dataset metadata structures, analytics metadata structures, and global linked structure; determining an optimal execution location for execution of the set of analytics on the set of compatible datasets based on costs that are determined based on the location metadata structures, and the global linked structure; and deploying the sets of analytics and compatible datasets to the optimal execution location.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to determining a set of analytics and a set of compatible datasets compatible with the set of analytics based on the dataset metadata structures, analytics metadata structures, and global linked structure (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to determining a set of analytics and a set of compatible datasets compatible with the set of analytics based on the dataset metadata structures, analytics metadata structures, and global linked structure, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation determining a set of analytics and a set of compatible datasets compatible with the set of analytics based on the dataset metadata structures, analytics metadata structures, and global linked structure is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 10 and 13 – 20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of dataset metadata structures, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Makkar, US Patent Application Publication No.: 2016/0062694 (Hereinafter “Makkar”), and further in view of Levari et al., U.S. Patent Application Publication No.: 2015/0227521 (Hereinafter “Levari”).
Regarding claim 1, Makkar teaches, a method for execution of distributed analytics, comprising:
building a global linked structure that includes correspondences between, and links together, dataset metadata structures that characterize one or more datasets, analytics metadata structures that characterize one or more analytics (Makkar [0029]: In one or more embodiments, the metadata coordinator 322 contains computer executable instructions executed by the processor 310 to perform operations that manage the distributed file system namespace and control access to objects, such as partitioned blocks of the dataset, residing on the storage system 200.  Illustratively, the management and control operations may include, e.g., retrieving the partitioned blocks of a dataset from the storage system for distribution to the compute nodes and tracking the locations of those blocks in the system.  The job coordinator 324 contains computer executable instructions executed by the processor 310 to perform operations that manage each analytics request (or "job") received from a client of the system 100.), and 
location metadata structures that characterize a plurality of physical computing locations of a distributed computing network and include information defining resources of the plurality of physical computing locations (Makkar [0027]: The distributed data processing system 100 illustratively provides an architecture that facilitates distributed data analytics wherein multiple analytics jobs may be run on the dataset.  …  In one or more embodiments, the architecture may further employ a distributed hash algorithm to calculate the locations of the blocks in the system.  If a block is not available in a particular calculated location, e.g., in the memory 320 of a respective node 300, the block may be fetched from the dataset stored on the storage system 200 and forwarded to the respective node.), 
the global linked structure encoding compatibility between respective datasets, analytics, and locations, including a condition that matches types of data, analytics, and resource constraints of physical location (Makkar [0010]: In addition, the incore layout of the object store may be implemented as incore data structures of the nodes.  One or more blocks of a volume may be retrieved from disk and loaded into memory ("incore") of a node, where each block is represented as an object.  That is, an object is an on-disk block which, in turn, is a collection of linked chunks.  Data structures, such as an object accessor, an object descriptor and a chunk descriptor, are maintained incore to describe and enable access to the object and its constituent chunks.  Illustratively, the chunk descriptor describes a chunk with respect to its size, an amount of data and a current state, whereas the object accessor and object descriptor enable access to the chunks of the object via a linked list of chunk descriptors.);
determining a set of analytics and a set of compatible datasets compatible with the set of analytics (Makkar [0027]: The distributed data processing system 100 illustratively provides an architecture that facilitates distributed data analytics wherein multiple analytics jobs may be run on the dataset.  To that end, the architecture may employ data analytic processes/modules to store the dataset on the storage system 200 and partition the dataset into blocks, e.g., HDFS blocks, for distribution among the nodes 300, and to enable processing of the blocks by the nodes.  In one or more embodiments, the architecture may further employ a distributed hash algorithm to calculate the locations of the blocks in the system.  If a block is not available in a particular calculated location, e.g., in the memory 320 of a respective node 300, the block may be fetched from the dataset stored on the storage system 200 and forwarded to the respective node.) based on the dataset metadata structures, analytics metadata structures, and global linked structure (Makkar [0045]: Metadata is provided for managing and tracking the allocation/deallocation of chunks within the chunk field 516 of the data segment 510.  The chunk metadata information (i.e., allocation/deallocation information) is stored in the chunk metadata field 514.  Illustratively, there is chunk metadata stored in the chunk metadata field 514 for each corresponding chunk stored in the chunk field 516.  Each chunk metadata may specify whether the corresponding chunk has been allocated (or deallocated) and, if allocated, to which client or application it has been allocated.  Thus, the client that allocated or deallocated the corresponding chunk may be identified by the chunk metadata (e.g, by context).);
Makkar does not clearly teach, determining an optimal execution location for execution of the set of analytics on the set of compatible datasets based on costs that are determined based on the location metadata structures, and the global linked structure; and However, Levari [0109] teaches, “As shown by block 920, a method may include defining an optimal data distribution policy based on the set of rules.  For example, an optimal data distribution policy may include, or may define, distribution rules for distribution of portions of data in data sets across a plurality of data storage systems in database 230.  For example, a rule may dictate that a set of columns of a respective set of tables are to be stored in a specific shard or a selected server.  For example, based on a rule or a data distribution policy, a logical data chunk is stored in a single data shard such that transaction that access data included in the logical data chunk are optimized.”
deploying the sets of analytics and compatible datasets to the optimal execution location (Levari [0066] teaches, “AG 225 may receive, from AA 215, data collected by AA 215, analyze the received data and use the analysis results to create reports and to define and create a data distribution policy such that interactions of an application with a database are optimized.  The data may be collected and processed (e.g., summarized or normalized) and may then be provided to AG 225, e.g., periodically or continuously, over network 220.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Makkar et al. to the Levari’s system by adding the feature of optimized data analytics. The references (Makkar and Levari) teach features that are analogous art and they are directed to the same field of endeavor, such as data processing. Ordinary skilled artisan would have been motivated to do so to provide Makkar’s system with enhanced data analysis. (See Levari [Abstract], [0039], [0066–0073] and [0095]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of claim 1, further comprising creating the dataset metadata structures that characterize one or more datasets or creating the analytics metadata structures that characterize one or more analytics (Makkar [0045]: Metadata is provided for managing and tracking the allocation/deallocation of chunks within the chunk field 516 of the data segment 510.  The chunk metadata information (i.e., allocation/deallocation information) is stored in the chunk metadata field 514.  Illustratively, there is chunk metadata stored in the chunk metadata field 514 for each corresponding chunk stored in the chunk field 516.  Each chunk metadata may specify whether the corresponding chunk has been allocated (or deallocated) and, if allocated, to which client or application it has been allocated.  Thus, the client that allocated or deallocated the corresponding chunk may be identified by the chunk metadata (e.g, by context).),  
wherein the dataset metadata structures or the analytics metadata structures each respectively comprises structured and unstructured components (Makkar [0050]: “Assume a RO mapped compute node of the compute group loads a RO volume, including metadata associated with one or more chunks, e.g., of a block (object), and metadata (recovery information) to enable the node to replay the transitions/operations for that block (object) that were persistently stored on disk.  This, in turn, allows the RO mapped node to update the metadata to be current with the transitions/operations performed by the RW mapped node.  If an error is detected during update of the metadata, the RO mapped node may perform a software reboot to reload the incore data structures 600, as well as the recovery information.” Here, metadata data structures include structured and unstructured data objects.).
Regarding claim 3, the method of claim 2, wherein creating the dataset metadata structures is performed responsive to publication of the one or more datasets or submission of a user's query (Levari [0103]: For example, AG 225 may query database 230 and receive from database 230 metadata related to tables stored in database 230, e.g., sizes, number of accesses made to a table, structure of tables and the like.).
Regarding claim 4, the method of claim 2, wherein creating the analytics metadata structures is performed responsive to publication of the one or more analytics or submission of user's query (Levari [0103]: For example, AG 225 may query database 230 and receive from database 230 metadata related to tables stored in database 230, e.g., sizes, number of accesses made to a table, structure of tables and the like.).
Regarding claim 5, the method of claim 1, wherein the dataset metadata structures comprise known types of analytics that may be applied to a respective dataset (Levari [0050]: An embodiment of a system or method may assist with an analysis of the state of the non-distributed database environment, provide information about its readiness to perform a transformation process into a distributed database environment and assist with decision making process by identification of data growth patterns and predictive analytics.  An embodiment of a system or method may assist with continuous monitoring and predictive analytics of a non-distributed databases and of a distributed database.).
Regarding claim 6, the method of claim 1, further comprising executing the deployed set of analytics on the set of compatible datasets at the optimal execution location to perform a data processing task with an optimal performance (Levari [0050]: An embodiment of a system or method may assist with an analysis of the state of the non-distributed database environment, provide information about its readiness to perform a transformation process into a distributed database environment and assist with decision making process by identification of data growth patterns and predictive analytics.  An embodiment of a system or method may assist with continuous monitoring and predictive analytics of a non-distributed databases and of a distributed database.).
Regarding claim 7, the method of claim 1, wherein the global linked structure links datasets, analytics, and physical computing locations through link portions of their respective dataset metadata structures, analytics metadata structures, and location metadata structures (Makkar [0029]: In one or more embodiments, the metadata coordinator 322 contains computer executable instructions executed by the processor 310 to perform operations that manage the distributed file system namespace and control access to objects, such as partitioned blocks of the dataset, residing on the storage system 200.  Illustratively, the management and control operations may include, e.g., retrieving the partitioned blocks of a dataset from the storage system for distribution to the compute nodes and tracking the locations of those blocks in the system.  The job coordinator 324 contains computer executable instructions executed by the processor 310 to perform operations that manage each analytics request (or "job") received from a client of the system 100.).
Regarding claim 8, the method of claim 1, wherein the analytics metadata structures comprise known types of dataset that may be used by a respective analytic (Makkar [0027]: Besides the operating system 325, a data management system, such as a distributed database management system or, illustratively, a distributed file system 330, provides data storage services in support of an analytics framework of the distributed data processing system 100.  A distributed file system 330 that may be advantageously used with the embodiments described herein is the Hadoop Distributed File System (HDSF) which, illustratively, performs write-once, read-many (WORM) high-throughput, parallel streaming access to a workload, e.g., a dataset.  The distributed data processing system 100 illustratively provides an architecture that facilitates distributed data analytics wherein multiple analytics jobs may be run on the dataset.  To that end, the architecture may employ data analytic processes/modules to store the dataset on the storage system 200 and partition the dataset into blocks, e.g., HDFS blocks, for distribution among the nodes 300, and to enable processing of the blocks by the nodes.  In one or more embodiments, the architecture may further employ a distributed hash algorithm to calculate the locations of the blocks in the system.  If a block is not available in a particular calculated location, e.g., in the memory 320 of a respective node 300, the block may be fetched from the dataset stored on the storage system 200 and forwarded to the respective node.).
Regarding claim 9, the method of claim 1, further comprising creating the location metadata structures that characterize one or more execution locations (Makkar [0027]: Besides the operating system 325, a data management system, such as a distributed database management system or, illustratively, a distributed file system 330, provides data storage services in support of an analytics framework of the distributed data processing system 100.  A distributed file system 330 that may be advantageously used with the embodiments described herein is the Hadoop Distributed File System (HDSF) which, illustratively, performs write-once, read-many (WORM) high-throughput, parallel streaming access to a workload, e.g., a dataset.  The distributed data processing system 100 illustratively provides an architecture that facilitates distributed data analytics wherein multiple analytics jobs may be run on the dataset.  To that end, the architecture may employ data analytic processes/modules to store the dataset on the storage system 200 and partition the dataset into blocks, e.g., HDFS blocks, for distribution among the nodes 300, and to enable processing of the blocks by the nodes.  In one or more embodiments, the architecture may further employ a distributed hash algorithm to calculate the locations of the blocks in the system.  If a block is not available in a particular calculated location, e.g., in the memory 320 of a respective node 300, the block may be fetched from the dataset stored on the storage system 200 and forwarded to the respective node.).
Regarding claim 10, the method of claim 1, wherein the location metadata structures comprise information defining available physical and computing resources at the plurality of locations and a set of links to analytics and datasets (Makkar [0027]: Besides the operating system 325, a data management system, such as a distributed database management system or, illustratively, a distributed file system 330, provides data storage services in support of an analytics framework of the distributed data processing system 100.  A distributed file system 330 that may be advantageously used with the embodiments described herein is the Hadoop Distributed File System (HDSF) which, illustratively, performs write-once, read-many (WORM) high-throughput, parallel streaming access to a workload, e.g., a dataset.  The distributed data processing system 100 illustratively provides an architecture that facilitates distributed data analytics wherein multiple analytics jobs may be run on the dataset.  To that end, the architecture may employ data analytic processes/modules to store the dataset on the storage system 200 and partition the dataset into blocks, e.g., HDFS blocks, for distribution among the nodes 300, and to enable processing of the blocks by the nodes.  In one or more embodiments, the architecture may further employ a distributed hash algorithm to calculate the locations of the blocks in the system.  If a block is not available in a particular calculated location, e.g., in the memory 320 of a respective node 300, the block may be fetched from the dataset stored on the storage system 200 and forwarded to the respective node.).
Regarding claim 11, Makkar teaches, a computer readable storage medium comprising a computer readable program for data analytics deployment, wherein the computer readable program when executed on a computer causes the computer to perform the steps of:
building a global linked structure that includes correspondences between, and links together, dataset metadata structures that characterize one or more datasets, analytics metadata structures that characterize one or more analytics (Makkar [0029]: In one or more embodiments, the metadata coordinator 322 contains computer executable instructions executed by the processor 310 to perform operations that manage the distributed file system namespace and control access to objects, such as partitioned blocks of the dataset, residing on the storage system 200.  Illustratively, the management and control operations may include, e.g., retrieving the partitioned blocks of a dataset from the storage system for distribution to the compute nodes and tracking the locations of those blocks in the system.  The job coordinator 324 contains computer executable instructions executed by the processor 310 to perform operations that manage each analytics request (or "job") received from a client of the system 100.), and 
location metadata structures that characterize a plurality of physical computing locations of a distributed computing network and include information defining resources of the plurality of physical computing locations (Makkar [0027]: The distributed data processing system 100 illustratively provides an architecture that facilitates distributed data analytics wherein multiple analytics jobs may be run on the dataset.  …  In one or more embodiments, the architecture may further employ a distributed hash algorithm to calculate the locations of the blocks in the system.  If a block is not available in a particular calculated location, e.g., in the memory 320 of a respective node 300, the block may be fetched from the dataset stored on the storage system 200 and forwarded to the respective node.), 
the global linked structure encoding compatibility between respective datasets, analytics, and locations, including a condition that matches types of data, analytics, and resource constraints of physical location (Makkar [0010]: In addition, the incore layout of the object store may be implemented as incore data structures of the nodes.  One or more blocks of a volume may be retrieved from disk and loaded into memory ("incore") of a node, where each block is represented as an object.  That is, an object is an on-disk block which, in turn, is a collection of linked chunks.  Data structures, such as an object accessor, an object descriptor and a chunk descriptor, are maintained incore to describe and enable access to the object and its constituent chunks.  Illustratively, the chunk descriptor describes a chunk with respect to its size, an amount of data and a current state, whereas the object accessor and object descriptor enable access to the chunks of the object via a linked list of chunk descriptors.); 
determining a set of analytics and compatible datasets compatible with the set of analytics (Makkar [0027]: The distributed data processing system 100 illustratively provides an architecture that facilitates distributed data analytics wherein multiple analytics jobs may be run on the dataset.  To that end, the architecture may employ data analytic processes/modules to store the dataset on the storage system 200 and partition the dataset into blocks, e.g., HDFS blocks, for distribution among the nodes 300, and to enable processing of the blocks by the nodes.  In one or more embodiments, the architecture may further employ a distributed hash algorithm to calculate the locations of the blocks in the system.  If a block is not available in a particular calculated location, e.g., in the memory 320 of a respective node 300, the block may be fetched from the dataset stored on the storage system 200 and forwarded to the respective node.) based on the dataset metadata structures, analytics metadata structures, and global linked structure (Makkar [0045]: Metadata is provided for managing and tracking the allocation/deallocation of chunks within the chunk field 516 of the data segment 510.  The chunk metadata information (i.e., allocation/deallocation information) is stored in the chunk metadata field 514.  Illustratively, there is chunk metadata stored in the chunk metadata field 514 for each corresponding chunk stored in the chunk field 516.  Each chunk metadata may specify whether the corresponding chunk has been allocated (or deallocated) and, if allocated, to which client or application it has been allocated.  Thus, the client that allocated or deallocated the corresponding chunk may be identified by the chunk metadata (e.g, by context).);
Makkar does not clearly teach, determining an optimal execution location for execution of the set of analytics on the set of compatible datasets based on costs that are determined based on the location metadata structures, and the global linked structure; and However, Levari [0109] teaches, “As shown by block 920, a method may include defining an optimal data distribution policy based on the set of rules.  For example, an optimal data distribution policy may include, or may define, distribution rules for distribution of portions of data in data sets across a plurality of data storage systems in database 230.  For example, a rule may dictate that a set of columns of a respective set of tables are to be stored in a specific shard or a selected server.  For example, based on a rule or a data distribution policy, a logical data chunk is stored in a single data shard such that transaction that access data included in the logical data chunk are optimized.”
deploying the sets of analytics and compatible datasets to the optimal execution location (Levari [0066] teaches, “AG 225 may receive, from AA 215, data collected by AA 215, analyze the received data and use the analysis results to create reports and to define and create a data distribution policy such that interactions of an application with a database are optimized.  The data may be collected and processed (e.g., summarized or normalized) and may then be provided to AG 225, e.g., periodically or continuously, over network 220.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Makkar et al. to the Levari’s system by adding the feature of optimized data analytics. The references (Makkar and Levari) teach features that are analogous art and they are directed to the same field of endeavor, such as data processing. Ordinary skilled artisan would have been motivated to do so to provide Makkar’s system with enhanced data analysis. (See Levari [Abstract], [0039], [0066–0073] and [0095]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 12, Makkar teaches, a system for data analytics deployment, comprising:
a distributed computing network including a plurality of physical computing locations; and at least one processor device operatively coupled to a memory and configured (Makkar [0022]: The storage system illustratively includes a processor 210, a memory 220, one or more network adapters 230 and a storage adapter 240 interconnected by a bus 260.):
to build a global linked structure that includes correspondences between and links dataset metadata structures that characterize one or more datasets, analytics metadata structures that characterize one or more analytics (Makkar [0029]: In one or more embodiments, the metadata coordinator 322 contains computer executable instructions executed by the processor 310 to perform operations that manage the distributed file system namespace and control access to objects, such as partitioned blocks of the dataset, residing on the storage system 200.  Illustratively, the management and control operations may include, e.g., retrieving the partitioned blocks of a dataset from the storage system for distribution to the compute nodes and tracking the locations of those blocks in the system.  The job coordinator 324 contains computer executable instructions executed by the processor 310 to perform operations that manage each analytics request (or "job") received from a client of the system 100.), and 
location metadata structures that characterize the plurality of physical computing locations and including information defining resources of the plurality of physical computing locations (Makkar [0027]: The distributed data processing system 100 illustratively provides an architecture that facilitates distributed data analytics wherein multiple analytics jobs may be run on the dataset.  …  In one or more embodiments, the architecture may further employ a distributed hash algorithm to calculate the locations of the blocks in the system.  If a block is not available in a particular calculated location, e.g., in the memory 320 of a respective node 300, the block may be fetched from the dataset stored on the storage system 200 and forwarded to the respective node.), 
the global linked structure encoding compatibility between respective datasets, analytics, and locations, including a condition that matches types of data, analytics, and resource constraints of physical location (Makkar [0010]: In addition, the incore layout of the object store may be implemented as incore data structures of the nodes.  One or more blocks of a volume may be retrieved from disk and loaded into memory ("incore") of a node, where each block is represented as an object.  That is, an object is an on-disk block which, in turn, is a collection of linked chunks.  Data structures, such as an object accessor, an object descriptor and a chunk descriptor, are maintained incore to describe and enable access to the object and its constituent chunks.  Illustratively, the chunk descriptor describes a chunk with respect to its size, an amount of data and a current state, whereas the object accessor and object descriptor enable access to the chunks of the object via a linked list of chunk descriptors.), 
to determine a set of analytics and a set of compatible datasets compatible with the set of analytics (Makkar [0027]: The distributed data processing system 100 illustratively provides an architecture that facilitates distributed data analytics wherein multiple analytics jobs may be run on the dataset.  To that end, the architecture may employ data analytic processes/modules to store the dataset on the storage system 200 and partition the dataset into blocks, e.g., HDFS blocks, for distribution among the nodes 300, and to enable processing of the blocks by the nodes.  In one or more embodiments, the architecture may further employ a distributed hash algorithm to calculate the locations of the blocks in the system.  If a block is not available in a particular calculated location, e.g., in the memory 320 of a respective node 300, the block may be fetched from the dataset stored on the storage system 200 and forwarded to the respective node.) based on the dataset metadata structures, analytics metadata structures, and global linked structure (Makkar [0045]: Metadata is provided for managing and tracking the allocation/deallocation of chunks within the chunk field 516 of the data segment 510.  The chunk metadata information (i.e., allocation/deallocation information) is stored in the chunk metadata field 514.  Illustratively, there is chunk metadata stored in the chunk metadata field 514 for each corresponding chunk stored in the chunk field 516.  Each chunk metadata may specify whether the corresponding chunk has been allocated (or deallocated) and, if allocated, to which client or application it has been allocated.  Thus, the client that allocated or deallocated the corresponding chunk may be identified by the chunk metadata (e.g, by context).);
Makkar does not clearly teach, to determine an optimal execution location for execution of the set of analytics on the set of compatible datasets based on costs that are determined based on the location metadata structures, and the global linked structure; and However, Levari [0109] teaches, “As shown by block 920, a method may include defining an optimal data distribution policy based on the set of rules.  For example, an optimal data distribution policy may include, or may define, distribution rules for distribution of portions of data in data sets across a plurality of data storage systems in database 230.  For example, a rule may dictate that a set of columns of a respective set of tables are to be stored in a specific shard or a selected server.  For example, based on a rule or a data distribution policy, a logical data chunk is stored in a single data shard such that transaction that access data included in the logical data chunk are optimized.”
to deploy the sets of analytics and compatible datasets to the optimal execution location (Levari [0066] teaches, “AG 225 may receive, from AA 215, data collected by AA 215, analyze the received data and use the analysis results to create reports and to define and create a data distribution policy such that interactions of an application with a database are optimized.  The data may be collected and processed (e.g., summarized or normalized) and may then be provided to AG 225, e.g., periodically or continuously, over network 220.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Makkar et al. to the Levari’s system by adding the feature of optimized data analytics. The references (Makkar and Levari) teach features that are analogous art and they are directed to the same field of endeavor, such as data processing. Ordinary skilled artisan would have been motivated to do so to provide Makkar’s system with enhanced data analysis. (See Levari [Abstract], [0039], [0066–0073] and [0095]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 13, the system of claim 12, wherein the at least one processor device is further configured to create the dataset metadata structures that characterize one or more datasets and comprise structured and unstructured components (Makkar [0050]: “Assume a RO mapped compute node of the compute group loads a RO volume, including metadata associated with one or more chunks, e.g., of a block (object), and metadata (recovery information) to enable the node to replay the transitions/operations for that block (object) that were persistently stored on disk.  This, in turn, allows the RO mapped node to update the metadata to be current with the transitions/operations performed by the RW mapped node.  If an error is detected during update of the metadata, the RO mapped node may perform a software reboot to reload the incore data structures 600, as well as the recovery information.” Here, metadata data structures include structured and unstructured data objects.).
Regarding claim 14, the system of claim 13, wherein the at least one processor device is further configured to create said dataset metadata structures responsive to publication of the one or more datasets or submission of a user’s query (Levari [0103]: For example, AG 225 may query database 230 and receive from database 230 metadata related to tables stored in database 230, e.g., sizes, number of accesses made to a table, structure of tables and the like.).
Regarding claim 15, the system of claim 12, wherein the dataset metadata structures comprise known types of analytics that may be applied to a respective dataset (Levari [0050]: An embodiment of a system or method may assist with an analysis of the state of the non-distributed database environment, provide information about its readiness to perform a transformation process into a distributed database environment and assist with decision making process by identification of data growth patterns and predictive analytics.  An embodiment of a system or method may assist with continuous monitoring and predictive analytics of a non-distributed databases and of a distributed database.).
Regarding claim 16, the system of claim 12, wherein the at least one processor device is further configured to create the analytics metadata structures that characterize one or more analytics and comprise structured and unstructured components (Makkar [0050]: “Assume a RO mapped compute node of the compute group loads a RO volume, including metadata associated with one or more chunks, e.g., of a block (object), and metadata (recovery information) to enable the node to replay the transitions/operations for that block (object) that were persistently stored on disk.  This, in turn, allows the RO mapped node to update the metadata to be current with the transitions/operations performed by the RW mapped node.  If an error is detected during update of the metadata, the RO mapped node may perform a software reboot to reload the incore data structures 600, as well as the recovery information.” Here, metadata data structures include structured and unstructured data objects.).
Regarding claim 17, the system of claim 16, wherein the at least one processor device is further configured to create said analytics metadata structures responsive to publication of the one or more analytics or submission of a user’s query  (Levari [0103]: For example, AG 225 may query database 230 and receive from database 230 metadata related to tables stored in database 230, e.g., sizes, number of accesses made to a table, structure of tables and the like.).
Regarding claim 18, the system of claim 12, wherein the analytics metadata structures comprise known types of dataset that may be used by a respective analytic (Levari [0050]: An embodiment of a system or method may assist with an analysis of the state of the non-distributed database environment, provide information about its readiness to perform a transformation process into a distributed database environment and assist with decision making process by identification of data growth patterns and predictive analytics.  An embodiment of a system or method may assist with continuous monitoring and predictive analytics of a non-distributed databases and of a distributed database.).
Regarding claim 19, the system of claim 12, wherein the at least one processor device is further configured to create the location metadata structures that characterize one or more execution locations  (Makkar [0027]: Besides the operating system 325, a data management system, such as a distributed database management system or, illustratively, a distributed file system 330, provides data storage services in support of an analytics framework of the distributed data processing system 100.  A distributed file system 330 that may be advantageously used with the embodiments described herein is the Hadoop Distributed File System (HDSF) which, illustratively, performs write-once, read-many (WORM) high-throughput, parallel streaming access to a workload, e.g., a dataset.  The distributed data processing system 100 illustratively provides an architecture that facilitates distributed data analytics wherein multiple analytics jobs may be run on the dataset.  To that end, the architecture may employ data analytic processes/modules to store the dataset on the storage system 200 and partition the dataset into blocks, e.g., HDFS blocks, for distribution among the nodes 300, and to enable processing of the blocks by the nodes.  In one or more embodiments, the architecture may further employ a distributed hash algorithm to calculate the locations of the blocks in the system.  If a block is not available in a particular calculated location, e.g., in the memory 320 of a respective node 300, the block may be fetched from the dataset stored on the storage system 200 and forwarded to the respective node.).
Regarding claim 20, the system of claim 12, wherein the location metadata structures comprise information defining available physical and computing resources at the plurality of computing locations and a set of links to analytics and datasets (Makkar [0027]: Besides the operating system 325, a data management system, such as a distributed database management system or, illustratively, a distributed file system 330, provides data storage services in support of an analytics framework of the distributed data processing system 100.  A distributed file system 330 that may be advantageously used with the embodiments described herein is the Hadoop Distributed File System (HDSF) which, illustratively, performs write-once, read-many (WORM) high-throughput, parallel streaming access to a workload, e.g., a dataset.  The distributed data processing system 100 illustratively provides an architecture that facilitates distributed data analytics wherein multiple analytics jobs may be run on the dataset.  To that end, the architecture may employ data analytic processes/modules to store the dataset on the storage system 200 and partition the dataset into blocks, e.g., HDFS blocks, for distribution among the nodes 300, and to enable processing of the blocks by the nodes.  In one or more embodiments, the architecture may further employ a distributed hash algorithm to calculate the locations of the blocks in the system.  If a block is not available in a particular calculated location, e.g., in the memory 320 of a respective node 300, the block may be fetched from the dataset stored on the storage system 200 and forwarded to the respective node.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Opitz, US 2015/0278335, Scalable Business Process Intelligence and Predictive Analytics for Distributed Architectures
Kaira, US 2013/0007063, Method and Apparatus for Real-time Processing of Data Items
Platt, US 10,140,366, Finding Data in Connected Corpuses Using Examples 
Nguyen, US 9,686,086, Distributed Data Framework for Data Analytics
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154